UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAWN JULY

                       Plaintiff,            18cv8431 (JGK)

             - against -                     ORDER

NEW YORK CITY et al.,

                       Defendants.

JOHN G. KOELTL, District Judge:

        The plaintiff will file an amended complaint by December

20, 2019. The defendants will move or answer by January 17,

2020. If there is a motion, the plaintiff will respond by

February 7, 2020. The defendants will then reply by February 19,

2020.

        The deadline for the defendants to comply with the order

pursuant to Valentin v. Dinkins, 121 F.3d 72, 76 (2d Cir. 1997),

is extended to January 3, 2020.

SO ORDERED.

Dated:       New York, New York
             December 4, 2019
                                  ?!I> t~G.          Koe1t1
                                     United States District Judge
